 Case 4:20-cv-04053-KES Document 24 Filed 10/27/20 Page 1 of 2 PageID #: 434




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


REVA DAWN JANIS-BAUER,                              4:20-CV-04053-KES

                  Petitioner,
                                               ORDER ADOPTING REPORT
      vs.                                     AND RECOMMENDATION AND
                                             GRANTING MOTION TO DISMISS
UNITED STATES OF AMERICA,

                  Respondent.


      Petitioner, Reva Dawn Janis-Bauer, filed a motion under 28 U.S.C.

' 2255 to vacate, set aside, or correct sentence by a person in federal custody.

The court referred the motion to Magistrate Judge Veronica Duffy. The United

States moved to dismiss the action for failure to state a claim. Docket 16.

Janis-Bauer responded and opposed the motion. Docket 20. On October 2,

2020, Magistrate Judge Duffy submitted a report and recommended that

Janis-Bauer’s petition be dismissed and respondent’s motion to dismiss be

granted. Docket 21. The time for objections has passed. No objections to the

report and recommendation have been filed under 28 U.S.C. ' 2254, Rule

8(b)(3). The court has considered the case de novo and adopts the report and

recommendation in full. Therefore, it is
 Case 4:20-cv-04053-KES Document 24 Filed 10/27/20 Page 2 of 2 PageID #: 435




      ORDERED that the magistrate judge=s report and recommendation

(Docket 21) is adopted in full and respondent=s motion to dismiss (Docket 16)

is granted.

      IT IS FURTHER ORDERED that based upon the reasons set forth

herein and pursuant to Fed. R. App. P. 22(b), the court finds that petitioner

has not made a substantial showing of the denial of a constitutional right. 28

U.S.C. ' 2253(c)(2). Therefore, a certificate of appealability is denied.

      Dated October 27, 2020.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE
